DETAILED ACTION
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reversibly" in claim 19, line 2 is a relative term which renders the claim indefinite.  The term "reversibly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes the term “reversibly” will not be considered pertinent to the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 6772485 B1), in further view of Sugano (US 20100019011 A1), and in further view of Ford (US 2319729 A), hereinafter Ford.
	Regarding Claim 14, Alpert teaches a travel accessory comprising, a mounting aspect (28) (38), and an attachment aspect for securing a secondary object (46) to the mounting aspect comprising a primary strap, which corresponds to the first loop (14) as taught by Alpert, attached to the first mounting strap edge (E1 in Modified Figure 3 below) of the primary mounting panel (32). Alpert additionally teaches a receiving strap, which corresponds to the second loop (18) as taught by Alpert, attached to a second mounting strap edge (E2 in Modified Figure 3 below) of the primary mounting panel (32). Wherein the primary strap (14) is removably receivable by the receiving strap (18) to substantially secure the secondary object (46) to the mounting aspect. (Figs. 1-5; Col. 2, Lines 47-56)
	Alpert’s invention additionally teaches that the mounting aspect is removable from and attachable to the primary object independently from attachment to the secondary object. Wherein the sleeve (28) can be both removed and attached from the handle (38, 42) of the primary object (36), and wherein the design of Alpert’s invention could obviously be independently attached to the secondary object (40) by means of securing and tightening the strap (12) without securing the sleeve (12) to the primary object. (Figures 2-5, Col. 2, Lines 47-56)

    PNG
    media_image1.png
    28
    30
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    33
    156
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    37
    34
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    185
    315
    media_image4.png
    Greyscale

Alpert does not teach a first peripheral mounting panel attached to the primary mounting panel via a first mounting margin, wherein the first peripheral mounting panel is pivotable about the 
	Sugano teaches a first mounting panel (44) that is attached to the primary mounting panel, which corresponds to the bottom of the backpack (42), via a first mounting margin (M1 in Modified figure 6 below), wherein the first peripheral mounting panel is pivotal about the primary mounting panel via the first mounting margin. (Figs. 5-8; [0027] – [0029])
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    35
    35
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    29
    38
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    46
    165
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    351
    534
    media_image8.png
    Greyscale

	Alpert in view of Sugano does not teach a storage aspect to receive and removably store a personal item comprising; a back-storage surface provided by the mounting aspect, a storage panel, and an interior storage space located between the back-storage surface and the storage panel. 
	Ford teaches an article carrying attachment with a pocket (24), which corresponds to a storage aspect to receive and removably store a personal item, that comprises a back storage surface (10) provided by the mounting aspect, and a flap (21), which corresponds to the storage panel, that define an interior storage space (24) located between the back-storage surface and (Fig.2; Col. 2, Lines 3-10)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the travel accessory as taught by Alpert, and to implement the first mounting panel as taught by Sugano, along with the pocket as taught by Ford. One would be motivated to combine these elements in order have a travel accessory that is removably mountable with additional storage for personal effects.
	Regarding Claim 15, Alpert in view of Sugano teaches a second peripheral mounting panel (50) attached to the primary mounting panel, which corresponds to the bottom of the backpack (42) via a second mounting margin (M2 in Modified figure 6 above), wherein the second peripheral mounting panel is pivotal about the primary mounting panel via the second mounting margin. (Figs. 5-8; [0027] – [0028], [0030])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the travel accessory as taught by Alpert, and to implement the second peripheral mounting panel as taught by Sugano. One would be motivated to combine these elements to provide for a complimentary panel to complete the closure around the handle of the primary object.
	Regarding Claim 16, Alpert teaches that the primary object is a primary container (42) comprising a primary handle (44), wherein the mounting aspect (10) is installable to the primary container handle, and wherein the secondary object (46) is a secondary container that is smaller than the primary container. (Fig. 6; Col. 3, Lines 57-61)
Claims 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 6772485 B1), and in further view of Sugano (US 20100019011 A1), hereinafter Sugano.
	Regarding Claim 17, Alpert teaches a method for facilitating management of a primary object (42) and a secondary object (46) via a travel accessory comprising a mounting aspect (28), and an attachment aspect (12), whereas the method comprises: 
(a) Securing the secondary object to the mounting aspect via the attachment aspect.
(i) Positioning the primary strap (14) attached to a first mounting strap edge (E1 in Modified Figure 3 above) of a primary mounting panel (32) of the mounting aspect around the secondary object. (Figs. 1, 6; Col. 2, Lines 47-61)
(ii) Removably receiving the primary strap by a receiving strap (18) attached to a second mounting strap edge (E2 in Modified Figure 3 above) of the primary mounting panel. (Figs 1, 6; Col. 2, 47-56)
(iii) Substantially securing the secondary object to the mounting aspect via the connected primary strap and receiving strap. (Fig. 6; Col. 2, Lines 57-61)
(b) Securing the mounting aspect to the primary object.
	(i) Locating the primary mounting panel (32) of the mounting aspect (28) adjacent to at least part of the primary object (44). (Figs. 2-3, 6; Col. 2, Lines 57-61)
	Alpert does not teach a method of pivoting a first peripheral mounting panel attached to the primary mounting panel via a first mounting margin about the at least part of the primary object. Whereas Alpert in view of Sugano teaches:
	(b)(ii) Pivoting a first peripheral mounting panel (44) attached to the primary mounting panel (42) via a first mounting margin (M1 in Modified Figure 6 above) about the at least part of the primary object, whereas the primary object corresponds to the object(s) being carried by the closed flaps (44, 50). (Figs. 5-8; [0027] – [0029], [0035])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention implement the methods of utilizing the mounting and attachment aspects of the travel accessory as taught by Alpert, and to implement the method of using a first peripheral mounting panel as taught by Sugano. One would be motivated to combine these elements in order have a travel accessory that is removably attached to both the primary object and secondary object, through the use of a mounting panel.
	Regarding Claim 18, Alpert in view of Sugano teach pivoting a second peripheral mounting panel (50) attached to the primary mounting panel (42) via a second mounting margin (M2 in Modified Figure 6 above) about the at least part of the primary object, whereas the primary object corresponds to the object(s) being carried by the closed flaps (44, 50). (Figs. 5-8; [0027] – [0028], [0030], [0035])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention implement the methods of utilizing the mounting and attachment aspects of the travel accessory as taught by Alpert, along with the first peripheral mounting panel as taught by Sugano, and incorporate an additional peripheral mounting panel as taught by Sugano. One would be motivated to combine these elements as it would provide for the mounting panels to overlap and improve the quality of attachment to the primary object.
	Regarding Claim 20, Alpert teaches that the primary object is a primary container (42) comprising a primary container handle (44). Further comprising the method of installing the mounting aspect (28) to the primary container handle of the primary container. (Figs. 2-3, 6; Col. 2, Lines 57-61)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 6772485 .
	Regarding Claim 19, Alpert in view of Sugano teach all of the elements of independent claim 17 above, except for storing a personal item via a storage aspect of the travel accessory; wherein the storage aspect comprises: a back-storage surface provided by the mounting aspect, a storage panel, and an interior storage space located between the back-storage surface and the storage panel.
	Ford teaches that a personal item may be stored via a storage aspect of the travel accessory, wherein the storage aspect comprises a back-storage surface (10) provided by the mounting aspect, along with a mounting panel (21) and an interior storage space (24) located between the back-storage surface, and the storage panel. (Fig. 2; Col. 2, Lines 3-10)
	Ford does not teach that the pocket substantially reduces radio frequency communication by the personal item stored by the storage aspect via electromagnetic shielding.
	Barone et al. teaches a pocket (10) that substantially reduces radio frequency communication by the personal item stored by the storage aspect via electromagnetic shielding. (Fig. 1; [0021]-[0022])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention implement the methods of utilizing the mounting and attachment aspects of the travel accessory as taught by Alpert in view of Sugano, and to implement the pocket of Ford, and further incorporate the method of utilizing electromagnetic shielding to substantially reduce radio frequency communication on a personal item as taught by Barone et al. One would be motivated to combine these elements in order have a travel accessory that is 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Vesterby (US 2014/0110202 A1), teaches a drink carrying apparatus that attaches to the handle of a primary piece of luggage, however Vesterby does not teach the attachment to a secondary piece of luggage.
Gold et al. (US 2008/0116028 A1), teaches a luggage constraining apparatus that retains a secondary piece of luggage upon a primary piece of luggage and is mounted to the handle of the primary luggage, however Gold et al. does not teach the use of mounting panels or a pocket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN NEWHOUSE can be reached on (571) 272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN CAUDILL/             Examiner, Art Unit 3733     

/NATHAN J NEWHOUSE/             Supervisory Patent Examiner, Art Unit 3734